 



Exhibit 10.3
COMPENSATION OF DIRECTORS
Effective as of July 6, 2006
     Each non-employee director of Kaiser Aluminum Corporation (the “Company”)
shall receive:

  •   an annual retainer of $30,000 per year;     •   an annual grant of
restricted stock having a value equal to $30,000;     •   a fee of $1,500 per
day for each meeting of the Board of Directors (the “Board”) attended in person
and $750 per day for each such meeting attended by phone; and     •   a fee of
$1,500 per day for each Board committee meeting attended in person on a date
other than a date on which a meeting of the Board is held and $750 per day for
each such meeting attended by phone.

In addition, the Lead Independent Director shall receive an additional annual
retainer of $10,000, Chairman of the Audit Committee of the Board shall receive
an additional annual retainer of $10,000, the Chairman of the Compensation
Committee of the Board shall receive an additional annual retainer of $5,000 and
the Chairman of the Nominating and Corporate Governance Committee of the Board
shall receive an additional annual retainer of $5,000, with all such amounts
payable at the same time as the annual retainer.
Each non-employee director may elect to receive shares of common stock, par
value $0.01 per share, of the Company (“Common Stock”) in lieu of any or all of
his or her annual retainer, including any additional annual retainer for service
as the Lead Independent Director or the Chairman of a committee.
     The Company shall reimburse all directors for travel and other
disbursements relating to meetings of the Board and committees thereof, and
non-employee directors shall be provided accident insurance with respect to
Company-related business travel.

